Exhibit 10.7

AMENDMENT NO. 6 TO FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This Amendment No. 6 to Fourth Amended and Restated Credit and Security
Agreement (this “Amendment”) is entered into as of October 23, 2013, by and
among:
(1) QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation (together with
its successors and permitted assigns, the “Borrower”),
(2) QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation (together with its
successors, “Quest Diagnostics”), as initial servicer (in such capacity,
together with any successor servicer or sub-servicer, the “Servicer”),
(3) MARKET STREET FUNDING LLC, a Delaware limited liability company (“Market
Street”), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as a Liquidity
Bank to Market Street (together with its successors, “PNC” and together with
Market Street, the “Market Street Group”),
(4) GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),
(5) PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Market
Street Group (together with its successors in such capacity, the “Market Street
Agent” or a “Co-Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as agent for the Gotham Group (together with its
successors in such capacity, the “Gotham Agent” or a “Co-Agent”), and
(6) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative
agent for the Market Street Group, the Gotham Group and the Co-Agents (in such
capacity, together with any successors thereto in such capacity, the
“Administrative Agent” and together with each of the Co-Agents, the “Agents”).

Quest Amend. No. 6 to 4th A&R CSA
1



--------------------------------------------------------------------------------



RECITALS:
1.    The Borrower, the Servicer, the Market Street Group, the Gotham Group and
the Agents are parties to that certain Fourth Amended and Restated Credit and
Security Agreement, dated as of June 11, 2008 (as amended, restated or otherwise
modified from time to time, the “Credit and Security Agreement”; capitalized
terms used and not otherwise defined herein are used with the meanings
attributed to this in the Credit and Security Agreement).
2.    Market Street, as assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Credit and Security Agreement, the Market Street Fee
Letter and the other Transaction Documents (collectively, the “Assigned
Documents”), and the Assignee desires to purchase and assume from the Assignor
all of the Assignor’s rights under, interest in, title to and obligations under
the Assigned Documents.
3.    After giving effect to the assignment and assumption contemplated in
Section 1 of this Amendment, each of the parties hereto desires that Market
Street cease to be a party to the Credit and Security Agreement, the Market
Street Fee Letter and each of the other Assigned Documents to which it is a
party and to be discharged from its duties and obligations as a Lender or
otherwise under the Credit and Security Agreement and each of the other Assigned
Documents.
4.    Concurrently herewith, the Borrower and PNC plan to enter into a fee
letter of even date herewith (the “PNC Fee Group Letter”) which, from and after
the effective date hereof, shall replace the Market Street Fee Letter.
5.    The Borrower, the Servicer, the Lenders, the Co-Agents, PNC and the
Administrative Agent desire to amend the Credit and Security Agreement as
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Assignment and Assumption.
(a)    Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New
York time) on October 23, 2013, the Assignee shall pay to the Assignor, in
immediately available funds, (i) the amount set forth on Schedule I hereto (such
amount, the “Principal Payment”) representing 100.00% of the aggregate principal
amount of the Assignors’ Loans under the Credit and Security Agreement on the
date hereof and (ii) the amount set forth on Schedule I hereto representing all
accrued but unpaid (whether or not then due) interest, Usage Fees, Unused Fees
and other costs and expenses payable in respect of such Loans to but excluding
the date hereof (such amount, the “CP Costs and Other Costs”; together with

Quest Amend. No. 6 to 4th A&R CSA
2



--------------------------------------------------------------------------------



the Principal Payment, collectively, the “Payoff Amount”). Upon the Assignor’s
receipt of the Payoff Amount in its entirety, the Assignor hereby sells,
transfers, assigns and delegates to the Assignee, without recourse,
representation or warranty except as otherwise provided herein, and the Assignee
hereby irrevocably purchases, receives, accepts and assumes from the Assignor,
all of the Assignor’s rights under, interest in, title to and all its
obligations under the Credit and Security Agreement, the Market Street Fee
Letter and the other Assigned Documents. Without limiting the generality of the
foregoing, the Assignor hereby assigns to the Assignee all of its right, title
and interest in the Collateral.
Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.
(b)    Removal of Assignor. From and after the Effective Date (as defined
below), the Assignor shall cease to be a party to the Credit and Security
Agreement, the Market Street Fee Letter and each of the other Assigned Documents
to which it was a party and shall no longer have any rights or obligations under
the Credit and Security Agreement, the Market Street Fee Letter or any other
Assigned Document (other than such rights which by their express terms survive
termination thereof).
(c)    Limitation on Liability. Notwithstanding anything to the contrary set
forth in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.
(d)    Acknowledgement and Agreement.    Each of the parties and signatories
hereto (i) hereby acknowledges and agrees to the sale, assignment and assumption
set forth in clause (a) above, and (ii) expressly waives any notice or other
applicable requirements set forth in any Transaction Document as a prerequisite
or condition precedent to such sale, assignment and assumption (other than as
set forth herein).
SECTION 2.    Joinder; Certain Changes in Defined Terms.
(a)    PNC as a Lender. From and after the date hereof, (i) all references in
the Transaction Documents to the “Market Street Group” shall be replaced with
references to the “PNC Group” for all purposes, (ii) PNC shall be the sole
member of the PNC Group, as a Lender party to the Credit and Security Agreement
for all purposes thereof and of the other Transaction Documents as if PNC were
an original party to the Credit and Security Agreement in such capacity, and
(iii) PNC assumes all related rights and agrees to be bound by all of the terms
and provisions applicable to Liquidity Banks and Lenders contained in the Credit
and Security Agreement and the other Transaction Documents.

Quest Amend. No. 6 to 4th A&R CSA
3



--------------------------------------------------------------------------------



(b)    Appointment of PNC as Co-Agent of the PNC Group. From and after the date
hereof, (i) all references in the Credit and Security Agreement and other Loan
Documents to the “Market Street Agent” shall hereafter be replaced with “PNC
Group Agent,” (ii) PNC hereby designates itself as, and PNC hereby agrees to
perform the duties and obligations of, the Co-Agent for the PNC Group, (iii) PNC
shall be a Co-Agent party to the Credit and Security Agreement, for all purposes
of the Credit and Security Agreement and the other Transaction Documents as if
PNC were an original party to the Credit and Security Agreement in such
capacity, and (iv) PNC assumes all related rights and agrees to be bound by all
of the terms and provisions applicable to the Co-Agent responsible for the PNC
Group contained in the Credit and Security Agreement and the other Transaction
Documents.
(c)    Commitment. The Commitment of PNC as a Lender under the Credit and
Security Agreement shall be $250,000,000 unless and until otherwise modified in
accordance with the Credit and Security Agreement.
(d)    Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of PNC as a party to the Credit and Security Agreement in the capacities
of committed Lender and as Co-Agent for the PNC Group, and any otherwise
applicable conditions precedent thereto under the Credit and Security Agreement
and the other Transactions Documents (other than as set forth herein) are hereby
waived.
SECTION 3.    Amendments to the Credit and Security Agreement. The Credit and
Security Agreement is hereby amended as follows:
(a)    Section 1.1(a) of the Credit and Security Agreement is hereby amended and
restated in its entirety to read as follows:
(a) PNC severally agrees to make its Ratable Share of such Loan to the Borrower,
on the terms and subject to the conditions hereof, provided that at no time may
the aggregate principal amount of PNC’s Loans at any one time outstanding exceed
the lesser of (i) the amount of PNC’s Commitment, and (ii) the PNC Group’s
Percentage of the Borrowing Base (such lesser amount, the “PNC Allocation
Limit”);
(b)    Section 1.2(a) of the Credit and Security Agreement is hereby amended and
restated in its entirety to read as follows:
(a) Prior to the PNC Group’s Termination Date, each Advance hereunder shall
consist of Loans made by (i) Gotham and/or its Liquidity Banks, and/or (ii) PNC,
and which (except for any Advance which does not increase the aggregate
principal amount of the Loans

Quest Amend. No. 6 to 4th A&R CSA
4



--------------------------------------------------------------------------------



outstanding) shall be made in such proportions by each Group such that, after
giving effect thereto, the aggregate outstanding principal balance of the Loans
outstanding from each Group shall be in proportion to such Group’s Commitment
Percentage. Any Advance which does not increase the aggregate principal amount
outstanding may be funded solely by one or more of the members of each Group.
From and after the PNC Group’s Termination Date, each Advance hereunder shall
consist of Loans made solely by Gotham and/or its Liquidity Banks.
(c)    Section 1.3(c) of the Credit and Security Agreement is hereby amended and
restated in its entirety to read as follows:
(c) Each Alternate Base Rate Loan and each LMIR Loan, respectively, shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Loan is made to but excluding the date it is paid at a
rate per annum equal to the Alternate Base Rate or LMIR, respectively, for such
day. Changes in the rate of interest on Alternate Base Rate Loans and LMIR
Loans, respectively, will take effect simultaneously with each change in the
Alternate Base Rate or LMIR, respectively.
(d)    Section 1.5(b) of the Credit and Security Agreement is hereby amended and
restated in its entirety to read as follows:
(b) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the PNC Group exceeds the PNC Group Allocation Limit, the Borrower
shall prepay such Loans by wire transfer to the PNC Group Agent received not
later than 12:00 noon (New York City time) on the first Business Day thereafter
of an amount sufficient to eliminate such excess, together with accrued and
unpaid interest on the amount prepaid.
(e)    Section 1.6 of the Credit and Security Agreement is hereby amended to
delete “the Market Street Liquidity Banks’” where it appears and to substitute
in lieu thereof “PNC”.
(f)    A new Section 4.4 is hereby added to the Credit and Security Agreement
which reads as follows:
Section 4.4. Suspension of the Eurodollar Rate (Reserve Adjusted) or LMIR. If
any Lender determines that (a) funding any of its Loans at a Eurodollar Rate
(Reserve Adjusted) or the LMIR

Quest Amend. No. 6 to 4th A&R CSA
5



--------------------------------------------------------------------------------



would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
(b) such Eurodollar Rate (Reserve Adjusted) or LMIR does not accurately reflect
the cost of acquiring or maintaining such Loan, then such Lender may suspend the
availability of the Eurodollar Rate (Reserve Adjusted) or the LMIR, as
applicable, and such Lender’s Loans shall thereafter accrue interest at the
Alternate Base Rate.
(g)    Section 11.10(a) is hereby amended and restated in its entirety to read
as follows: “(a) [Intentionally deleted].”
(h)    Section 14.6 of the Credit and Security Agreement is hereby amended and
restated in its entirety to read as follows:
Section 14.6. No Proceedings. Each of the parties hereto hereby agrees that it
will not institute against the Borrower or Gotham, or join any Person in
instituting against the Borrower or Gotham, any insolvency proceeding (namely,
any proceeding of the type referred to in the definition of Event of Bankruptcy)
so long as any Obligations (in the case of the Borrower) or any Commercial Paper
Notes or other senior Indebtedness issued by Gotham, as the case may be, shall
be outstanding or there shall not have elapsed one year plus one day since the
last day on which any such Obligations and Commercial Paper Notes or other
senior Indebtedness shall have been outstanding. The parties’ obligations under
this Section 14.6 shall survive termination of this Agreement.
(i)    Each of the terms set forth in Column A of the table below is hereby
deleted and replaced with the term in Column B adjacent thereto:
        
A 
[Existing]
B 
[Replace With]
Market Street Agent
PNC Group Agent
Market Street Allocation Limit
PNC Allocation Limit
Market Street Fee Letter
PNC Group Fee Letter
Market Street Group
PNC Group
Market Street Group Termination Date
PNC Group Termination Date
Market Street Liquidity Bank(s)
PNC


Quest Amend. No. 6 to 4th A&R CSA
6



--------------------------------------------------------------------------------




(j)    Annex A to the Credit and Security Agreement is hereby amended to delete
the following defined terms and their definitions in their entirety:
“Downgraded Liquidity Bank”
“PNC Roles”
“Market Street Liquidity Agreement”


(k)    The definitions set forth in Annex A to the Credit and Security Agreement
of the terms listed below are hereby amended and restated in their entirety to
read as follows:
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, Chicago, Illinois or Madison, New
Jersey, and The Depository Trust Company of New York is open for business, and
if the applicable Business Day relates to any computation or payment to be made
with respect to LMIR or the Eurodollar Rate (Reserve Adjusted), any day on which
dealings in dollar deposits are carried on in the London interbank market.
“Co-Agents” means the Gotham Agent and the PNC Group Agent.
“Conduit(s)” means Gotham.
“Constituent” means (a) as to the Gotham Agent, any member of the Gotham Group
from time to time party hereto, and (b) as to the PNC Group Agent, PNC, and when
used as an adjective, “Constituent” shall have a correlative meaning.
“CP Costs” means, for each day for any Pool Funded Conduit, the sum of (i)
discount or interest accrued on such Conduit’s Pooled Commercial Paper on such
day, plus (ii) any and all accrued commissions in respect of its placement
agents and its commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Conduit’s Pooled Commercial Paper for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or financing facilities which are funded by
such Conduit’s Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received by or on behalf of such Conduit on such day from
investment of collections received under all

Quest Amend. No. 6 to 4th A&R CSA
7



--------------------------------------------------------------------------------



receivable purchase or financing facilities funded substantially with such
Conduit’s Pooled Commercial Paper, minus (v) any payment received on such day
net of expenses in respect of such Conduit’s Broken Funding Costs related to the
prepayment of any investment of such Pool Funded Conduit pursuant to the terms
of any receivable purchase or financing facilities funded substantially with its
Pooled Commercial Paper. In addition to the foregoing costs, if the Borrower (or
the Servicer, on the Borrower’s behalf) shall request any Advance during any
period of time determined by the applicable Co-Agent in its sole discretion to
result in incrementally higher CP Costs applicable to such Pool Funded Conduit’s
Loan included in such Advance, the principal associated with any such Loan of
such Pool Funded Conduit shall, during such period, be deemed to be funded by
such Pool Funded Conduit in a special pool (which may include capital associated
with other receivable purchase or financing facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal.
“Eligible Assignee” means (a) any “bankruptcy remote” special purpose entity
which is administered by PNC or BTMU (or any Affiliate of PNC or BTMU) or any
Qualifying Liquidity Bank (or any Affiliate of a Qualifying Liquidity Bank) that
is in the business of acquiring or financing receivables, securities and/or
other financial assets and which issues commercial paper notes that are rated at
least A-1 by S&P, P-1 by Moody’s and, if applicable, F1 by Fitch, or (b) any
Qualifying Liquidity Bank.
“Fee Letters” means, collectively, the Gotham Fee Letter and the PNC Group Fee
Letter.
“Group” means the PNC Group or the Gotham Group, as the case may be.
“Interest Payment Date” means:
(a) with respect to any CP Rate Loan of a Pool Funded Conduit, each Settlement
Date, and with respect to any CP Rate Loan of Gotham while it is not a Pool
Funded Conduit, the last day of its CP Tranche Period, the date on which any
such CP Rate Loan is prepaid, in whole or in part, and the Termination Date;
(b) with respect to any Eurodollar Loan, the last day of its Interest Period,
the date on which any such Loan is prepaid, in whole or in part, and the
Termination Date;

Quest Amend. No. 6 to 4th A&R CSA
8



--------------------------------------------------------------------------------



(c) with respect to any Alternate Base Rate Loan, each Settlement Date while
such Loan remains outstanding, the date on which any such Loan is prepaid, in
whole or in part, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs, and the Termination Date;
(d) with respect to any LMIR Loan, each Settlement Date while such Loan remains
outstanding, the date on which any such Loan is prepaid, in whole or in part,
and the Termination Date; and
(e) with respect to any Loan while the Default Rate is applicable thereto, upon
demand or, in the absence of any such demand, each Settlement Date while such
Loan remains outstanding, the date on which any such Loan is prepaid, in whole
or in part, the Termination Date, and if the applicable Loan was funded by a
Liquidity Bank, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs.
“Interest Rate” means a Eurodollar Rate (Reserve Adjusted), a CP Rate, an
Alternate Base Rate, an LMIR or the Default Rate.
“Lenders” means, collectively, PNC, the Gotham Liquidity Banks, and their
respective successors and permitted assigns.
“Liquidity Agreement(s)” means the Gotham Liquidity Agreement.
“Liquidity Bank” means with respect to Gotham, BTMU or any Eligible Assignee of
BTMU’s Commitment and Liquidity Commitment, in each of the foregoing cases, to
which the Borrower has consented if required under Section 12.1. A Liquidity
Bank will become a “Lender” hereunder at such time as it makes any Liquidity
Funding.
“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement. Each Loan shall either be a CP Rate Loan, an Alternate Base Rate
Loan, an LMIR Loan or a Eurodollar Rate Loan, selected in accordance with the
terms of this Agreement.
“Pool Funded Conduits” means, during any time as to which it has notified the
Loan Parties that it will be pool funding its Loans, Gotham.
(l)    Annex A to the Credit and Security Agreement is hereby amended to add the
following new defined terms and definitions in their appropriate alphabetical
order:
“LMIR” means” means, for any day during any Settlement Period, the one-month
Eurodollar rate for U.S. dollar deposits as reported on the

Quest Amend. No. 6 to 4th A&R CSA
9



--------------------------------------------------------------------------------



Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by PNC from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.
“LMIR Loan” means a Loan that bears interest at LMIR.
“PNC Group Agent” means PNC in its capacity as agent for the PNC Group.
“PNC Allocation Limit” has the meaning specified in Section 1.1(a).
“PNC Group” means PNC.
“PNC Group Fee Letter” means that certain fee letter agreement dated as of
October 23, 2013 by and between the Borrower and PNC, individually and as PNC
Group Agent, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.
“PNC Group Termination Date” means December 6, 2013.
(m)    The notice information for PNC in each of its capacities under the Credit
and Security Agreement is hereby replaced in its entirety with the following:
Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:    Robyn Reeher
Telephone:    (412) 762-3090
Facsimile:    (412) 762-9184


(n)    The signature blocks as well as the notice information for Market Street
set forth in the Credit and Security Agreement are hereby deleted in their
entirety.
(o)    Exhibit 2.1 to the Credit and Security Agreement is hereby amended and
restated in its entirety to read as set forth in Exhibit 2.1 to this Amendment.

Quest Amend. No. 6 to 4th A&R CSA
10



--------------------------------------------------------------------------------



SECTION 4.    Conditions to Effectiveness.
This Amendment shall become effective as of the date (such date, the “Effective
Date”), provided that neither the Facility Termination Date nor a Termination
Event or Unmatured Termination Event has occurred and subject to the condition
precedent that (i) the Assignor shall have received the Payoff Amount in its
entirety in accordance with Section 1 of this Agreement and (ii) the
Administrator shall have received each of the following, each duly executed and
dated as of the date hereof (or such other date satisfactory to the
Administrator), in form and substance satisfactory to the Administrator:
(b)    counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;
(c)    counterparts of the PNC Group Fee Letter executed by each of the parties
thereto; and
(d)    such other documents, agreements and instruments as the Administrator may
reasonably request prior to delivery by Administrator of an executed counterpart
of this Amendment.
SECTION 5.    Representations and Warranties.
Each of the Seller and the Servicer, as applicable, hereby represents and
warrants to the Purchaser, the Purchaser Agent, the Assignee and the
Administrator as follows:
(a)    Representations and Warranties. The representations and warranties
contained in Article VI of the Credit and Security Agreement are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Credit and Security Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Credit and
Security Agreement, as amended hereby, are each of the Seller’s and the
Servicer’s valid and legally binding obligations, enforceable in accordance with
its terms.
(c)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Event of Default or Unmatured Default
exists or shall exist.

Quest Amend. No. 6 to 4th A&R CSA
11



--------------------------------------------------------------------------------



SECTION 6.    Further Assurances.    Each of the Seller and the Servicer hereby
agrees to do all such things and execute all such documents and instruments, at
the Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 1 of this Amendment.
SECTION 7.    No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, Market Street any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by Market Street is paid in full. The provisions of this
Section 7 shall survive any termination of the Credit and Security Agreement.
SECTION 8.    Effect of Amendment; Ratification. Except as specifically amended
hereby, the Credit and Security Agreement is hereby ratified and confirmed in
all respects, and all of its provisions shall remain in full force and effect.
After this Amendment becomes effective, all references in the Credit and
Security Agreement (or in any other Transaction Document) to “the Credit and
Security Agreement”, “this Agreement”, “hereof”, “herein”, or words of similar
effect, in each case referring to the Credit and Security Agreement, shall be
deemed to be references to the Credit and Security Agreement as amended hereby.
This Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Credit and Security Agreement other than as
specifically set forth herein.
SECTION 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
SECTION 10.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law which shall apply hereto).
SECTION 11.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Credit and Security Agreement or any provision hereof
or thereof.
SECTION 12.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 13.    Severability. If any one or more of the provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such

Quest Amend. No. 6 to 4th A&R CSA
12



--------------------------------------------------------------------------------



agreements, provisions or terms shall be deemed severable from the remaining
agreements, provisions and terms of this Amendment and shall in no way affect
the validity or enforceability of the provisions of this Amendment or the Credit
and Security Agreement.
[SIGNATURE PAGES TO FOLLOW]





Quest Amend. No. 6 to 4th A&R CSA
13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
QUEST DIAGNOSTICS RECEIVBLES INC.

By: /s/ Teresa L. Cinco                    
Name: Teresa L. Cinco            
Title: Vice President and Treasurer        






QUEST DIAGNOSTICS INCORPORATED, as Servicer



By: /s/ Teresa L. Cinco                    
Name: Teresa L. Cinco            
Title: Vice President and Treasurer        

Quest Amend. No. 6 to 4th A&R CSA
14



--------------------------------------------------------------------------------





MARKET STREET FUNDING LLC, as a Conduit and as Assignor


By: /s/ Doris J. Hearn                    
Name: Doris J. Hearn                
Title: Vice President                

Quest Amend. No. 6 to 4th A&R CSA
15



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
individually, as a Co-Agent and as Assignee


By: /s/ Mark Falcione                     
Name: Mark Falcione            
Title: Executive Vice President    





Quest Amend. No. 6 to 4th A&R CSA
16



--------------------------------------------------------------------------------





GOTHAM FUNDING CORPORATION




By: /s/ David V. DeAngelis                
Name: David V. DeAngelis            
Title: Vice President                



Quest Amend. No. 6 to 4th A&R CSA
17



--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as a
Lender




By: /s/ Jaime Sussman            
Name: Jaime Sussman            
Title: Vice President                




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, as Gotham Agent




By: /s/ Luna Mills                
Name: Luna Mills                
Title: Director                




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as
Administrative Agent




By: /s/ Luna Mills                
Name: Luna Mills                
Title: Director                







Quest Amend. No. 6 to 4th A&R CSA
18



--------------------------------------------------------------------------------



SCHEDULE I
ASSIGNMENTS AND PAYMENT AMOUNTS


Section 1.
 
 
 
Principal Payment:
$4,761,904.77
 
 
Section 2.
 
CP Costs:
$2,982.57
Usage Fees:
$10,138.89
Unused Fees:
$49,472.22
Other Amounts:
n/a
 
 
Total CP Costs, Fees and Other Costs:
$62,593.68




Quest Amendment No. 6 to 4th A&R CSA


Schedule I

--------------------------------------------------------------------------------




SCHEDULE II


WIRING INSTRUCTIONS


Wiring instructions with respect to amounts payable to the Assignor:


Bank Name:
PNC Bank, National Association
ABA #:
43000096
Account #:
1002422076
Account Name:
Market Street Funding LLC
Reference:
Triumph Receivables, LLC


Quest Amendment No. 6 to 4th A&R CSA


Schedule II

--------------------------------------------------------------------------------



EXHIBIT 2.1
FORM OF BORROWING REQUEST
Quest Diagnostics Receivables Inc.
BORROWING REQUEST
For Borrowing On __________________


PNC Bank, National Association, as PNC Group Agent
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: William Falcon, Fax No. 412-762-9184
and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attention: Securitization Group, Fax No. (212) 782-6998


Ladies and Gentlemen:
Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 11, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Quest Diagnostics
Receivables Inc. (the “Borrower”), Quest Diagnostics Incorporated, as initial
Servicer, the Lenders and Co-Agents from time to time party thereto, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.
1.    The [Servicer, on behalf of the] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):
(a)    all applicable conditions precedent set forth in Section 5 of the Credit
Agreement have been satisfied;
(b)    each of its representations and warranties contained in Section 6 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;
(c)    no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Event of Default or Unmatured Default;
(d)    the Termination Date has not occurred; and

Quest Amend. No. 6 to 4th A&R CSA
Exhibit 2.1

--------------------------------------------------------------------------------



(e)    after giving effect to the Loans comprising the Advance requested below,
PNC’s Loans at any one time outstanding will not exceed the PNC Allocation Limit
and Gotham’s and the Gotham Liquidity Banks’ Loans at any one time outstanding
will not exceed the Gotham Allocation Limit.
2.    The [Servicer, on behalf of the] Borrower hereby requests that the
Conduits (or their respective Liquidity Banks) make an Advance on _________,
_____ (the “Borrowing Date”) as follows:
(a)     Aggregate Amount of Advance:    $_____________
(i) PNC Group’s Percentage of Advance:    $___________
(ii) Gotham Group’s Percentage of Advance:    $___________
(b)     Interest Rate Requested: LMIR (for PNC) and CP Rate (unless you advise
the Borrower that a Liquidity Funding will be made for Gotham, in which case the
[Servicer on behalf of the] Borrower requests that Gotham’s Liquidity Banks make
an Alternate Base Rate Loan that converts into Eurodollar Loan with an Interest
Period approximately equal to the CP Tranche Period specified below on the third
Business Day after the Borrowing Date).
(c)    CP Tranche Period Requested:________ days
3.    Please disburse the proceeds of the Loans as follows:
(i) PNC Group: [Apply $________ to payment of principal and interest of existing
Loans due on the Borrowing Date]. [Apply $______ to payment of fees due on the
Borrowing Date]. [Wire transfer $________ to account no. ________ at ___________
Bank, in [city, state], ABA No. ________, Reference: ________];
(ii) Gotham Group: [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $______ to payment of fees due
on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. ________, Reference: ________]; and
IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Borrowing Request to be executed and delivered as of this ____ day of _________,
_____.


[_____________________, as Servicer, on behalf of:] QUEST DIAGNOSTICS
RECEIVABLES INC., as Borrower
By:
Name:
Title:



Quest Amend. No. 6 to 4th A&R CSA
Exhibit 2.1